Order entered July 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01507-CV

    HOLLY HENDERSON, FORMERLY KNOWN AS, HOLLY CITELLI, Appellant

                                              V.

            STEPHEN E. CHRISMAN AND TRACI L. CHRISMAN, Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-01374-2009

                                          ORDER
       We GRANT appellant’s July 6, 2015 unopposed motion to extend time to file reply brief

and ORDER the brief be filed no later than July 16, 2015.


                                                     /s/    CRAIG STODDART
                                                            JUSTICE